Smith, C. J.
(after stating the facts). The testator having accepted the transfer of the notes, with full knowledge of the purposes for which they were given, and having by his acquirement of title to the land, the means of giving the contract full effect, ought not to be allowed to collect the moneys due, as the vendee, as he proposes to do. The contract, though in form made with Woodfin, is recognized in the complaint, filed in the testator’s lifetime, and more than two years before his death, as in truth made with himself through Woodfin’s agency, and the Court declare, in opposition to the finding of the referee, that it “was not filed under a misapprehension of facts,” so that *574whether the nol pros, was rightly allowed by the referee or not, it remains in the record, as a positive admission of the testator’s equitable liability to the defendant, for the agent’s undertaking.
Mr. Jos. B. Batchelor, for the plaintiffs.
Mr. C. A. Moore, for the defendant.
Moreover it was a concession to the defendants’ counter-claim to have title made to him on his payment in full of the ascertained residue of the purchase money.
The referee’s statement of the accounts between the parties, in reference to other matters in controversy, is sustained by the Court, and they are embodied in the final judgment. This is conclusive of the facts, and we discover no error in law therein.
The cause from its inception and during its progress, has undergone many modifications, until it found repose in a general reference. The investigations of the referee have been careful, painstaking and thorough, and the results conveyed in his report. Under the correcting hands of the revising court, his errors have been rectified, and in our opinion substantial justice is meted out in the final judgment of the court, and of this the plaintiffs have no just grounds for complaint. It must therefore be affirmed.
No error. Affirmed.
DEFENDANT’S APPEAL.
This was the defendant’s appeal in the foregoing case, and the facts are the same.
Smith, C. J.
What has been said in disposing of the plaintiffs’ appeal, renders unnecessary any extended consideration of that taken by the defendant. His exceptions, except two, are *575sustained by the Court, and these two are untenable. The rights of the parties are in our opinion, properly ascertained and determined in the ruling of the Court, and in the final judgment that he have the land, on full payment, and that it be sold to make such payment, if it becomes neceessary by his default.
There is no error, and the judgment is affirmed.
No error. Affirmed.